

117 HR 4857 IH: Journalist Protection Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4857IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Swalwell (for himself, Mr. Cicilline, Mr. Cohen, Ms. Jackson Lee, Mr. Grijalva, Mr. Keating, Mr. Khanna, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Ms. Moore of Wisconsin, Mrs. Napolitano, Ms. Norton, Mr. Rush, Mr. Takano, and Ms. Wild) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a penalty for assault against journalists, and for other purposes.1.Short titleThis Act may be cited as the Journalist Protection Act.2.Assault against journalists(a)In generalChapter 7 of title 18, United States Code, is amended by adding at the end the following:120.Assault against journalists(a)DefinitionsIn this section:(1)Bodily injury; Serious bodily injuryThe terms bodily injury and serious bodily injury have the meanings given those terms in section 1365(h).(2)JournalistThe term journalist means an individual who—(A)is an employee, independent contractor, or agent of an entity or service that disseminates news or information—(i)by means of a newspaper, nonfiction book, wire service, news agency, news website, mobile application or other news or information service (whether distributed digitally or otherwise), news program, magazine, or other periodical (whether in print, electronic, or other format); or(ii)through a television broadcast, radio broadcast, multichannel video programming distributor (as defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522)), or motion picture for public showing; and(B)engages in newsgathering with the primary intent to investigate an event or procure material in order to disseminate to the public news or information concerning a local, national, or international event or other matter of public interest.(3)NewsgatheringThe term news­gath­er­ing means engaging in regular gathering, preparation, collection, photographing, recording, writing, editing, reporting, or publishing concerning a local, national, or international event or other matter of public interest.(b)Prohibited conductWhoever, in or affecting interstate or foreign commerce, intentionally commits, or attempts to commit—(1)an act described in subsection (c) shall be fined under this title or imprisoned not more than 3 years, or both; or(2)an act described in subsection (d) shall be fined under this title or imprisoned not more than 6 years, or both.(c)Bodily injury to a journalistAn act described in this subsection is an act—(1)that causes bodily injury to an individual who is a journalist;(2)committed with knowledge or reason to know the individual is a journalist; and(3)committed—(A)while the journalist is taking part in newsgathering; or(B)with the intention of intimidating or impeding newsgathering by the journalist.(d)Serious bodily injury to a journalistAn act described in this subsection is an act—(1)that causes serious bodily injury to an individual who is a journalist;(2)committed with knowledge or reason to know the individual is a journalist; and(3)committed—(A)while the journalist is taking part in newsgathering; or(B)with the intention of intimidating or impeding newsgathering by the journalist..(b)Clerical amendmentThe table of sections for chapter 7 of title 18, United States Code, is amended by adding at the end the following:120. Assault against journalists..